Citation Nr: 0426312	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  99-18 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1972 to 
October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue presented was remanded in December 2000 and 
December 2003.  The terms of the remands have been complied 
with and the issue is again before the Board.   

The veteran and his spouse testified before a Board hearing 
in December 1999.


REMAND

Preliminary review of the claims file reveals the need for 
further medical clarification.  In an addendum to the 
February 2004 VA examination, the examiner commented that it 
was his opinion that the veteran's lower back condition was 
most likely due to his spondylolisthesis and congenital 
fusion anomaly at the lumbosacral transition.  However, the 
question remains as to whether the spondylolisthesis is due 
to the back injuries noted in the veteran's service medical 
records.  

Neither the veteran, his representative, nor the Board are 
competent to render medical diagnoses or medical opinions.  
Such questions must be addressed by trained medical 
personnel.  See generally Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Under the circumstances, the Board may not 
proceed with appellate review without obtaining medical 
clarification. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should return the claims file 
to the examiner who conducted the 
February 2004 VA examination and ask that 
the examiner review his examination 
report in light of the evidence of 
record, to include service medical 
records.  The examiner should then offer 
detailed responses to the following:

     a)  Is it at least as likely as not 
that the veteran's spondylolisthesis was 
caused by the back injuries during 
service?

     b)  If not, is it at least as likely 
as not that any current chronic low back 
disorder was caused by the back injuries 
during service?  If so, please identify 
such disorder(s).  

If the February 2004 examiner is no 
longer available, please schedule the 
veteran for another VA examination of the 
low back.  The claims file should be made 
available to and be reviewed by the 
examiner.  After examining the veteran 
and reviewing the claims file, this 
examiner should also be asked to offer 
detailed responses to the above 
questions.  

2.  After completion of the above, the RO 
should review the claims file and 
determine if the benefit sought can be 
granted.  If not, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



